                             IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
 

KATHLEEN HICKEY,                                                               No. 4:18-CV-01793

                             Plaintiff.                                        (Judge Brann)

              v.

THOMAS MCGINLEY,
KAREN MERRITT-SCULLY,
MICHAEL MOCLOCK, M.D.
KEVIN MEITZLER, R.N.,
DENISE AUSTEEL, R.N.,
BRIAN DAVIS, PA-C,
RENEE KERR, L.P.N.,

                            Defendants.

                                                           MEMORANDUM OPINION

                                                               DECEMBER 17, 2018

              Michael Moclock, M.D., moved to dismiss portions of Kathleen Hickey’s

complaint. For the following reasons, that motion will be granted.

I.            BACKGROUND

              A.             Alleged Facts1

              In 2008, Ms. Hickey’s son Michael Serrano suffered a traumatic brain injury

after being shot in the head.2 Three years later, he was convicted of violating state
                                                            
1
       When considering a motion to dismiss for failure to state a claim, a court assumes the truth of
       all factual allegations made in the complaint. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
       The material in this section, then, is taken entirely from Ms. Hickey’s complaint and is
       presumed true for present purposes.
law and sentenced to a period of incarceration.3 He began serving his time in the

State Correctional Institute (“SCI”) at Graterford, where medical staff diagnosed

him with chronic seizure disorder and prescribed him the antiepileptic drug

Trileptal.4

              Over the next few years, Mr. Serrano was moved to several different prisons

within the Commonwealth.                                                His medical records followed him to each new

location, and he sought and received continuing medical care for his seizure

disorder. In early 2013, medical staff at SCI-Houtzdale learned that Mr. Serrano

was failing to take his medicine and was instead hoarding it; as a result, his

Trileptal prescription was discontinued.5 In November 2015, Mr. Serrano was

transferred for the last time, to SCI-Coal Township.                                                                                     Upon arrival, he was

medically assessed by Dr. Moclock (the Medical Director of SCI-Coal Township),

who determined that Mr. Serrano as “medically stable, [and] not suffering from

chronic seizure disorder.”6




                                                                                                                                                                                                
 
2
       Complaint (ECF No. 1) ¶¶ 30, 31.
3
       Id. ¶ 33.
4
       Id. ¶ 39.
5
       Id. ¶ 64.
6
       Id. ¶ 90.


                                                                                          - 2 - 
              Mr. Serrano suffered several medical events at SCI-Coal Township. On

January 5, 2016, after being found unresponsive in his cell,7 he was taken to the

infirmary and treated for “blunt force trauma” under his right eye.8 On March 31,

2016, he told the medical staff that he was feeling dizzy, but no care was provided

at that time.9 And on April 20, 2016, he suffered a seizure, for which he was

treated by Renee Kerr, one of the prion’s licensed practical nurses.10         In her

evaluation, Ms. Kerr failed to indicate Mr. Serrano’s medical history as it related to

his seizure disorder.11 She also failed to contact any prison physician, to transport

him to the infirmary, or to record his current seizure in his medical chart. The next

day, Dr. Moclock “validated” Ms. Kerr’s evaluation of Mr. Serrano after

performing a “quality of care” review of her work.12

              On May 29, 2016, Mr. Serrano was again found unresponsive in his cell at

SCI-Coal Township and was pronounced dead.13 A pathologist later determined

that he died due to complications resulting from the 2008 shooting.14


                                                            
7
       Id. ¶ 94.
8
       Id. ¶¶ 95-97.
9
       Id.¶ 100.
10
       Id. ¶¶ 105-06.
11
       Id. ¶ 112.
12
       Id. ¶¶ 119-20.
13
       Id. ¶ 128.
14
       Id. ¶ 130.


                                                               - 3 - 
              B.             Procedural History

              Ms. Hickey initiated this suit in the Northumberland County Court of

Common Pleas against Ms. Kerr, Dr. Moclock, and several other prison-related

individuals. Defendants subsequently removed the case to this Court.

              Ms. Hickey’s complaint contains, inter alia, claims against Dr. Moclock for

medical malpractice and for civil rights violations, and lists a number of actions

that Ms. Hickey believes Dr. Moclock and the other defendants could have taken

that may have saved Mr. Serrano’s life.15 These proposed actions fall into three

broad categories.                             The first category comprises specific actions vis-à-vis Mr.

Serrano and his medical needs16—for example, that defendants should have run “a

compliment of diagnostic studies” on Mr. Serrano to determine the cause of his

January 2016 fall at SCI-Coal Township.17                               The second category consists of

allegations that defendants could have provided more effective supervision and

training to the prison’s medical staff.18 And the third category are allegations that

defendants should have implemented a number of specific prison-wide practices

relating to the provision of medical care to inmates19—for example, that defendants

should have “[i]mplemented a policy . . . pursuant to which license[d] practical
                                                            
15
       Complaint ¶ 132.
16
       Id. ¶ 132(a)-(e), (h).
17
       Id. ¶ 132(a)
18
       Id. ¶ 132(f), (g).
19
       Id. ¶ 132 (i)-(n).


                                                               - 4 - 
nurses were trained to recognize the high risk of death associated with seizure

disorder . . . .”20

II.           DISCUSSION

              A.             Standard of Review

              When considering a motion to dismiss for failure to state a claim upon which

relief may be granted,21 a court assumes the truth of all factual allegations in the

plaintiff’s complaint and draws all inferences in favor of that party;22 the court

does not, however, assume the truth of any of the complaint’s legal conclusions.23

If a complaint’s factual allegations, so treated, state a claim that is plausible—i.e.,

if they allow the court to infer the defendant’s liability—the motion is denied; if

they fail to do so, the motion is granted.24

              B.             Whether Ms. Hickey’s Claim for Punitive Damages Against Dr.
                             Moclock Should Be Dismissed

              Dr. Moclock argues that Ms. Hickey’s claim for punitive damages against

him should be dismissed. This Court agrees.

              Under Pennsylvania law, “punitive damages are . . . proper only in case

where the defendant’s actions are so outrageous as to demonstrate willful,
                                                            
20
       Id. ¶ 132(i).
21
       Federal Rule of Civil Procedure 12(b)(6).
22
       Phillips v. County of Allegheny, 515 F.3d 224, 228 (3rd Cir. 2008).
23
       Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). See also Connelly v. Lane Const. Corp., 809
       F.3d 780, 786 (3rd Cir. 2016).
24
       Id.


                                                               - 5 - 
wanton[,] or reckless conduct.”25 Here, Ms. Hickey is attempting to recover for

recklessly indifferent, not deliberate, conduct. Therefore, she must allege, inter

alia, that Dr. Moclock “had a subjective appreciation of the risk of harm to which

[Mr. Serrano] was exposed”26—i.e., that Dr. Moclock knew that Mr. Serrano

allegedly required special care because of his previous gunshot would and chronic

seizure disorder.

              Ms. Hickey, however, has failed to do so. As noted above, the complaint

alleges that Dr. Moclock personally examined Mr. Serrano only once, during an

assessment completed upon Mr. Serrano’s arrival at SCI-Coal Township, and that

Dr. Serrano’s opinion at that time was that Mr. Serrano was “medically stable.”

The complaint’s only other allegation of interaction between Dr. Moclock and Mr.

Serrano pertains to Dr. Moclock’s review of Ms. Kerr’s April 2016 post-seizure

evaluation of Mr. Serrano, which evaluation failed to indicate that Mr. Serrano had

a history of chronic seizure disorder. From these allegations, this Court cannot

infer that Dr. Moclock actually knew of, and appreciated, any special risk of harm

posed to Mr. Serrano by his preexisting medical conditions.

              Therefore, this Court will dismiss Ms. Hickey’s claim for punitive damages

against Dr. Moclock. That dismissal, however, will be without prejudice, and Ms.


                                                            
25
       Hutchison ex rel. Hutchison v. Luddy, 582 Pa. 114, 121 (2005).
26
       Id. at 124.


                                                               - 6 - 
Hickey will be granted leave to amend her complaint to correct the above-

identified deficiency.

              C.             Whether Ms. Hickey’s Eighth Amendment Claim Against Dr.
                             Moclock Should Be Dismissed

              Dr. Moclock argues that Ms. Hickey’s Eighth Amendment claim against him

should be dismissed. This Court agrees.

              Ms. Hickey’s civil rights claim against Dr. Moclock proceeds under both

direct and supervisory theories of liability. Under both theories, she is attempting

to recover for deliberately indifferent conduct. Therefore, to sustain her direct

liability theory, Ms. Hickey must allege that Dr. Moclock was actually aware of

Mr. Serrano’s alleged special medical needs.27                          For the reasons stated in the

previous section, Ms. Hickey has failed to do so.                           And to recover under a

supervisory liability theory, Ms. Hickey must allege that Dr. Moclock was actually

aware of the need for better supervision of the prison’s medical staff or the need

for different policies at the prison,28 either because of a pattern of similar incidents

or because the need for that supervision or those policies was obvious.29 Ms.

Hickey, however, has failed to allege that there have been previous, similar
                                                            
27
       See Farmer v. Brennan, 511 U.S. 825, 837 (1994) (“[A] prison official cannot be found liable
       under the Eighth Amendment . . . unless the official knows of and disregards an excessive
       risk to inmate health of safety; the official must both be aware of facts from which the
       inference could be drawn that a substantial risk of serious harm exists, and he must also draw
       the inference.”).
28
       Carter v. City of Philadelphia, 181 F.3d 339, 357 (3rd Cir. 1999).
29
       Board of County Com’rs of Bryan County, Okl. v. Brown, 520 U.S. 397, 407-09 (1997).


                                                               - 7 - 
incidents at SCI-Coal Township, and this Court cannot conclude that the need for

any of the specific supervision or policies suggested by Ms. Hickey was obvious.30

              Therefore, this Court will dismiss Ms. Hickey’s Eighth Amendment claim

against Dr. Moclock. That dismissal, however, will be without prejudice, and Ms.

Hickey will be granted leave to amend her complaint to correct the above-

identified deficiency.

III.          CONCLUSION

              For the reasons discussed above, Dr. Moclock’s motion to dismiss portions

of Ms. Hickey’s complaint will be granted. An appropriate order follows.



                                                                        BY THE COURT:



                                                                        s/ Matthew W. Brann
                                                                        Matthew W. Brann
                                                                        United States District Judge




                                                            
30
       See id. at 409 (“in a narrow range of circumstances, a violation of federal rights may be a
       highly predictable consequence of a failure to equip [subordinates] with specific tools to
       handle recurring situations”).


                                                               - 8 - 
